Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/22 has been entered.
Drawings
 The drawings are objected to under 37 CFR 1.83(a) because they fail to show Type II, Type II, or Type V distributions as well as structure of the optics and how they differ as described in the specification. It is also not clear what elements 17 and 18 represent.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how a Type II, Type III, or Type V distributions are achieved by the applicants’ invention.  There is no detail as to the structure (light source arrangements, optics, or other details) to provide such a distribution nor is the distribution even shown. 
Appropriate correction is required. Claims are examined as best understood. 
Claims 2 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It is also not clear what elements 17 and 18 represent   (they appear in drawings but not mentioned in spec). 
It is unclear how the secondary body provides an asymmetric distribution (such as via source positioning, or optic or other structure).

Claim Objections
Claim 1 is object to because it reads “the secondary body is adjustable fully orient” and should read -- the secondary body is adjustable to fully orient—

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14, 17- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang 6,416,207 and alternatively in view of Begemann 6,250,774. 
In regard to claims 1, 2, 14, 17, and 18,  Chang teaches a luminaire and method of  a lighting with a primary body (40-60) providing a primary lighting distribution selected from the group consisting of a Type II, Type III and Type V lighting distribution, and at least one secondary body (70,71) extending from the primary body and providing a secondary lighting distribution differing from the primary lighting distribution, wherein the secondary body is capable of adjusting to fully orient the secondary lighting distribution outside of the primary lighting distribution (see universal joint fig. 5), wherein the primary body and the secondary body each comprise a light source and optic over the light source (52 and 60, 70), the optic of the primary body differing from the optic of the secondary body.  
Regarding the optic, while the reflectors of Chang could be considered optics that differ, the examiner takes official notice that one of ordinary skill in the art would also recognize and appreciate the use of a lens type optic (which would differ between primary and secondary due to differing shape).  Lens are old, well known, and conventional employed in lighting devices.  One would have been motivated to provide a lens in order to control light emission or to cover/protect the light sources from dust/debris as well known.
Alternatively, Begemann teaches different optics for use in a lighting fixture. 
Motivation same as provided.  Additionally the use of different optics would provide for different distributions as desired and necessitated by particular applications and lighting devices.  
In regard to claims 3-5, 19, and 20, Chang teaches the secondary body is angularly adjustable relative to the primary body (see fig. 5) and wherein the secondary body is capable of being adjustable at angles between nadir and zenith of the luminaire and wherein the secondary body can form  an angle with nadir greater than 90 degrees (note: universal joint [defined as: A universal joint is a joint between two rotating shafts that allows them to move at any angle and in all directions; https://www.collinsdictionary.com/us/dictionary/english/universal-joint]).
In regard to claims 6 and 7, Chang’s secondary lighting distribution is capable of providing a peak intensity at an angle greater than 80 or 90 degrees relative to nadir.  
In regard to claim 8, Chang’s  primary lighting distribution is  capable of  providing a peak intensity of 5 to 60 degrees relative to nadir (note: position of reflector controls distribution – angle is more narrow lower to source)
In regard to claim 9, Chang teaches the secondary body is rotationally adjustable relative to the primary body (note: ball and socket joints fig. 5). 
In regard to claim 10, Chang teaches wherein the secondary body is angularly and rotationally adjustable relative to the primary body (note: ball and socket joints fig. 5).  

Allowable Subject Matter
Claims 11-13, 15, 16 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome 112 rejections and in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to show or fairly suggest the invention of claim 1 further comprising  the at least one secondary body is smaller than the primary body as recited in claim 11. 
The prior art fails to show or fairly suggest the invention of claim 1 further comprising  the optic of the secondary body provides an asymmetric secondary lighting distribution as recited in claim 12.
The prior art fails to show or fairly suggest the invention of claim 1 further comprising  the primary lighting distribution is a Type II, or Type III lighting distribution as recited in claim 15. 
The prior art fails to show or fairly suggest the invention of claim 1 further comprising  the luminaire is a roadway luminaire or parking lot luminaire as recited in claim 16. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875